DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 4-13 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 05/12/2022 are acknowledged.  Claims under consideration in the instant office action are claims 4-13.
 Applicants' arguments, filed 05/12/2022, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 05/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Applications No. 16/701,554, 16/701,581 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a method of treating a subject to decrease the blood glucose level of the subject comprising administering a thymoquinone/harmaline derivative of Structures X and XI.  Nothing in the prior art describes the recited genus of compounds recited in claim 4.  Thus, there would be no reason one skilled in the art at the time the invention was made would treat a subject to decrease the blood glucose level of the subject comprising administering a compounds of Structures X and XI based on the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 4-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629